Name: Commission Regulation (EEC) No 688/81 of 18 March 1981 fixing the export refund on candy sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/12 Official Journal of the European Communities 19 . 3 . 81 COMMISSION REGULATION (EEC) No 688/81 of 18 March 1981 fixing the export refund on candy sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Having regard to the Treaty establishing the European Economic Community, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 3455/80 (2), and in particular the first sentence of the last subparagraph of Article 19 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas the refund for candy sugar must be fixed every two weeks ; whereas it may be altered in the intervening period ; Whereas Article 19 of Regulation (EEC) No 3330/74 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( l)(a) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, Whereas Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regula ­ tion (EEC) No 1489/76 (4), provides that when refunds on sugar, undenatured and exported in the natural state, are being fixed account must be taken of the situation on the Community and world markets in sugar and in particular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account ; HAS ADOPTED THIS REGULATION Whereas candy sugar was defined in Article 11 of Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (5), as amended by Regulation (EEC) No 1467/77 (6) ; Article 1 The export refund on candy sugar undenatured and in the natural state, shall be as set out in the Annex hereto . Whereas the world market situation or the specific requirements of certain markets may make it neces ­ sary to vary the refund for sugar according to destina ­ tion : Article 20) OJ No L 359, 31 . 12 . 1974, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p . 17. (3) OJ No L 143, 25 . 6 . 1968, p . 6 . (4) OJ No L 167, 26 . 6 . 1976, p . 13 . (5) OJ No L 50, 4. 3 . 1970 , p. 1 . (6) OJ No L 162, 1 . 7. 1977, p . 6 . This Regulation shall enter into force on 19 March 1981 . 19 . 3 . 81 Official Journal of the European Communities No L 73/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 18 March 1981 fixing the export refund on candy sugar' (ECU/ 100 kg) CCT heading No Description Refund 17.01 Beet sugar and cane sugar, solid : ex A. White sugar :  Candy sugar 0 B. Raw sugar : * ex II. Other raw sugar :  Candy sugar 0 0) (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund appli ­ cable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .